Citation Nr: 0713764	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2. Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

3. Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1986 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The Board observes that the veteran indicated at his November 
2006 VA examination that he injured his elbows during 
service.  He told the VA examiner that he had X-rays taken 
while he was stationed in Iraq, and that such X-rays revealed 
bone chips and arthritis.  Although not asked to provide a 
medical opinion, the VA examiner obtained X-rays of the 
veteran's elbows and noted that he has bilateral degenerative 
arthritis of the elbows.  In the spirit of liberally 
construing claims, the Board finds the veteran's statements 
in the November 2006 VA examination report to represent a 
claim of entitlement to service connection for degenerative 
joint disease of the bilateral elbows.  As such issue has not 
yet been adjudicated, the Board refers it to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claims on appeal.

The RO indicated that the veteran's service medical records 
were available and reviewed in conjunction with his claims in 
the June 1999 rating decision, September 1999 statement of 
the case, and October 2004 supplemental statement of the 
case.  Moreover, the March 2005 Board decision and remand 
expressly makes mention of the veteran's service medical 
records and the lack of evidence in such records with respect 
to a skin disorder claim on appeal at such time.  Despite all 
of this evidence that the veteran's service medical records 
are associated with the claims folder, the Board observes 
that such records are not present in the claims folder before 
it today.  As such, the Board concludes that the veteran's 
appeal must be remanded to conduct a thorough search for his 
service medical records, including a request to the National 
Personnel Records Centers (NPRC) for any copies of the 
veteran's service medical records that might be on file and a 
request to the veteran for his assistance in reconstructing 
his service medical records.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); see also Smith v. Brown, 10 Vet. App. 
44, 48 (1996) and Layno v. Brown, 6 Vet. App. 456, 469 
(1994).

Pertinent to the veteran's claim of entitlement to service 
connection for muscle and joint aching, the Board observes 
that the veteran has complained of pain and aching in a 
number of specific areas of the body, including the hip, 
neck, knees, shoulders, and thighs.  When considering a claim 
for an undiagnosed illness, the RO must take care to address 
all symptoms alleged to arise from service in the Gulf War.  
In the present case, the VA examination reports of record 
provide diagnoses for the veteran's complained of symptoms in 
his shoulders and neck.  However, no diagnosis or opinion 
that the veteran's symptoms are not due to an undiagnosed 
illness has been provided for the veteran's complained of 
symptoms of his hip, knees, and thighs.  As such, a remand is 
necessary to afford the veteran a VA examination to determine 
whether his claimed symptoms are a result of a qualifying 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, or, otherwise related to 
service.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims of entitlement to service connection for 
fatigue, muscle and joint pain, and memory loss, all to 
include as due to an undiagnosed illness.  Dingess held that 
VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with separate notice regarding the 
type of evidence necessary to establish a disability rating 
or effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Conduct a thorough search for the 
veteran's service medical records.  This 
search should include the RO, as well as 
the West Side VA Medical Center (MC) in 
Chicago, Illinois where the veteran's 
November 2006 VA examination was 
conducted.  

3. Send the veteran a letter informing him 
of the unavailability of his service 
medical records and asking him to provide 
any copies of his service medical records 
that he might have in his possession.  
Additionally, he should be informed of 
alternate sources of evidence, including 
buddy statements, that he might submit in 
support of his claim.

4. If the veteran's service medical 
records are not found, contact the NPRC 
and request all available service medical 
records, including copies.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

5. The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any claimed muscle 
and joint aching in the veteran's hips, 
knees, and thighs.  The examiner should 
review the claims file before completing 
the examination report, and such review 
should be indicated in the report.  The 
examiner should identify any objective 
evidence of the veteran's claimed muscle 
and joint aching of the hips, knees, and 
thighs; render a diagnosis with respect to 
each claimed symptom which is due to a 
known clinical diagnosis; and provide an 
opinion with respect to each currently 
diagnosed disorder as to whether it is 
likely, unlikely, or at least as likely as 
not that the disorder is etiologically 
related to the veteran's military service.  
The examiner should also specifically 
identify any objectively demonstrated 
symptoms that are not attributable to a 
known clinical diagnosis and whether such 
constitute a medically unexplained chronic 
multisymptom illness.  The examiner should 
further indicate whether such disabilities 
existed for 6 months or more or whether 
they exhibit intermittent worsening over a 
6 month period.  The examiner should 
provide the supporting rationale for each 
opinion expressed.

6. After completion of the above and any 
other development deemed necessary, review 
the entire record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case.  The veteran and 
his representative, if any, should then be 
afforded the opportunity to respond, after 
which the case should be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



